Wise, J.
The plaintiff instituted this action of replevin by writ and complaint dated October 28, 1964. On November 20, 1964, a substitute complaint was filed, claiming damages for certain items which could not be found to be replevied. The case was tried on the issues, and judgment was rendered in favor of the plaintiff on August 18, 1965. On June 30, 1966, the instant motion for a wage order was filed.
Neither the original replevin writ and complaint, which really is removed from the case upon the filing of the substitute complaint, nor the substitute complaint contains a notice to the defendants that the plaintiff intends to seek satisfaction of any judgment rendered in its favor from any debt accruing to said defendants by reason of their personal services. This omission from the plaintiff’s complaint is fatal to the instant motion. General Statutes § 52-361 (a); Practice Book § 145.
For the foregoing reason, the plaintiff’s motion for a wage order is denied.